Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/29/2020 has been placed in record and considered by the examiner. 

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 

For claim 11, the applicant argues on page 8 of the Remarks, that Jechoux does not disclose the bolded / amended limitations (top of page 8 of the Remarks and similarly bottom of page 8) as following: “a) determining, based on an interference parameter, one or more WiFi operating channels” and “b) selecting any unoccupied channel from the determined one or more WiFi operating channels”
	
The examiner respectfully disagrees. For claim 11, Jechoux discloses both “a) determining, based on an interference parameter, one or more WiFi operating channels” and “b) selecting any unoccupied channel from the determined one or more WiFi operating channels”. Specifically for claim 11,  in regards to “a) determining, based on an interference parameter, one or more WiFi  Jechoux discloses wherein WLAN channels are ranked / determined using these calculated / interference values  as in fig. 26, 2616 and para. 0356, 0358-0359 that a table is used to determine a multiple of WLAN channel and a delta F and de-sensing is calculated, wherein the interference levels for those WLAN channels (channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201) are contained in the table (fig. 4, 400),. Such teachings correspond to “determining, based on an interference parameter, one or more WiFi operating channels”

Specifically for claim 11, in regards to “b) selecting any unoccupied channel from the determined one or more WiFi operating channels”,  Jechoux discloses in fig. 26; 2610, 2616; para. 0356, 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) and rankings for WLAN (“from the determined one or more WiFi operating channels”) and LTE channels contained in the table, the highest ranked WLAN channel is selected, wherein in the channel selection process the highest rank / quality channel is selected, which is indicated with the highest / best SINR, as in para. 0356 and page 13 table 7 under “WLAN_Channel_Rank” , wherein the channel quality is reflective of the channel occupation as in para. 0337 (which corresponds to “selecting any unoccupied channel”).  Such teachings correspond to “selecting any unoccupied channel from the determined one or more WiFi operating channels”
Therefore, for claim 11, Jechoux discloses both “a) determining, based on an interference parameter, one or more WiFi operating channels” and “b) selecting any unoccupied channel from the determined one or more WiFi operating channels”

The applicant presents the same arguments in regards to independent claim 16 and 22 that are similar in scope and therefore the above response is valid for those claims also. The applicant does not present any arguments for any of the dependent claims pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 11, 16, 19, 22, 23, 26, 27, 28, 29 is/are rejected under 35 U.S.C. 102 (a)(1) and / or (a)(2) as being anticipated by Jechoux et al. (US 20130324113 A1).




determining an operating status of the LTE network, wherein the operating status of the LTE network comprises an operating frequency of the LTE network determined from several possible operating frequencies of the LTE network (see fig. 22, 2201 and; based on a determination that an LTE RAT is active / an LTE frequency is operating in a frequency band (para. 0269, 0272), LTE status such as frequency band is determined as in fig. 26; 2607, para. 0352) ;

selecting any unoccupied WiFi operating channel for use by the terminal in response to determining the LTE network is not operating (fig. 22; 2201, Yes; see para. 0267, 0269, 0273, whenever the Coexistance  status is modified (which is a change in the use of LTE in a critical bands, including when LTE is not operated in critical bands (“LTE Network is not operating”) as disclosed  as in para. 0269) which is considered “LTE network is not operating”), the co-existence algorithm / mechanism is run (i.e. NRT mechanism of fig. 22, 2202), in which the highest ranked / quality WLAN channel (the channel is unoccupied as in para. 0337) satisfying desensing target in dB (i.e least interference, meaning it is unoccupied) is selected as in fig. 26, 2616 para 0358-359); and


selecting any unoccupied WiFi operating channel for use by the terminal (see fig. 26; 2610, 2616; para. 0356, 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) for WLAN and LTE channels contained in the table, the highest ranked / quality WLAN channel is selected, wherein the highest rank indicates the highest SINR / quality (the channel is unoccupied as in para. 0337), as in para. 0356 and page 13 table 7 under “WLAN_Channel_Rank”) in response to determining the LTE network is operating by (see fig. 22; 2201; para. 0269, 0272; if the coexistence status changes such as a LTE RAT becomes active or LTE frequency is now operating a critical bands (i.e. “LTE network is operating”), a coexistence mechanism is executed as in fig. 22, 2022 / 2204),

 a) determining, based on an interference parameter, one or more WiFi operating channels from a table (see fig. 26, 2616; para. 0356, 0358-359; each out of multiple WLAN channel of a table is determined to calculate an delta F and de-sensing, wherein the table (fig. 4, 400) contains interference levels for WLAN channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201), where channels are ranked / determined using these calculated / interference values  as in para. 0356, 0358-0359, corresponding to “based on an interference parameter”)

relating  the interference parameter to different pairs of individual ones of the several possible LTE operating frequencies and individual ones of WiFi operating channels (see table 400 in fig. 4, 400 which contains interference levels (see different ranges from 50dB to less than 10dB, corresponding to “interference parameter”) for multiple possible WLAN channels 2412-2472 

wherein a value (see fig. 4; values for each channel frequency pair ranging from 50 dB to < 10 db and para. 0356, 0358; desensing levels which are associated to an SNR in dB) of the interference parameter associated with each pair represents an amount of interference between a selected one of the several possible LTE operating frequencies and a selected one of the WiFi operating channels (see fig. 26; 2616, steps 1-3) and para. 0356, 0358-0359; each WLAN channel and its associated values in respect to the de-sensing / interferences values associated with each operating LTE channels in differing LTE bands (i.e. fig. 4 for LTE channels in band 40 and fig. 8 for LTE channels in band 7) is determined / considered / represented); and 

b) selecting any unoccupied channel from the determined one or more WiFi operating channels (see fig. 26; 2610, 2616; para. 0356, 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) for WLAN and LTE channels contained in the table, the highest ranked / quality WLAN channel is selected, wherein the highest rank indicates the highest SINR / quality (the channel is unoccupied as in para. 0337), as in para. 0356 and page 13 table 7 under “WLAN_Channel_Rank”).   

For claim 16, Jechoux discloses An apparatus (fig. 26; 2602; NRT SW Arbiter) for reducing interference on a WiFi channel selected by a terminal located in an area served by both WiFi and LTE networks, the apparatus comprising (see fig. 26, 2600; para. 0346; 

a memory (see fig. 10; ROM 1004 and RAM 1006) storing a table of LTE operating frequencies and WiFi operating channels relating an interference parameter to different pairs individual ones of the LTE operating frequencies and individual ones of the WiFi operating channels (see table 400 in fig. 4, 400 which contains interference levels (see different ranges from 50dB to less than 10dB) for WLAN channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 in pairs (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201), wherein such values are utilized for ranking as in para. 0356, 0358-0359), 
wherein a value of the interference parameter associated with each pair represents an amount of interference between a selected one of the several possible LTE operating frequencies and a selected one of the WiFi operating (see fig. 26; 2616, steps 1)-3) and para. 0356, 0358-0359; each WLAN channel and its associated values in respect to the de-sensing / interferences values associated with each operating LTE channels in differing LTE bands (i.e. fig. 4 for LTE channels in band 40 and fig. 8 for LTE channels in band 7) is determined / considered / represented)

a processor (CPU 1002 implements the NRT arbitration unit as in para. 0238)  configured to provide at least the following operations:

 determine an operating status of the LTE network, wherein the operating status of the LTE network comprises an operating frequency of the LTE network determined from several possible 

 select any unoccupied WiFi operating channel for use by the terminal in response to determining the LTE network is not operating (fig. 22; 2201, Yes; see para. 0267, 0269, 0273, whenever the Coexistance  status is modified which is a change in the use of LTE in a critical bands, including when LTE is not operated in critical bands (“LTE Network is not operating”) such as in para. 0269) which is considered “LTE network is not operating”), the co-existence algorithm / mechanism is run (i.e. NRT mechanism of fig. 22, 2202), in which the highest ranked WLAN channel satisfying desensing target in dB (i.e least interference, meaning it is unoccupied) is selected as in fig. 26, 2616 para 0358-359); 

 selecting an unoccupied WiFi operating channel for use by the terminal (see fig. 26; 2610, 2616; para. 0356, 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) for WLAN and LTE channels contained in the table, the highest ranked WLAN channel is selected, wherein the highest rank indicates the highest SINR / quality WLAN channel (the channel is unoccupied as in para. 0337), as in para. 0356 and page 13 table 7 under “WLAN_Channel_Rank”)   

in response to determining the LTE is operating (see fig. 22; 2201; para. 0269, 0272; if the coexistence status changes such as a LTE RAT becomes active or LTE frequency is now operating a critical bands (i.e. “LTE network is operating”), a coexistence mechanism is executed as in fig. 22, 2022 / 2204)
by, (a) using the operating frequency of the LTE network and a threshold value of the interference parameter as a selection rule (see fig. 26; 2610, 2616; para. 0356, 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) for WLAN and LTE channels contained in the table, the highest ranked WLAN channel is selected, wherein the highest rank indicates the highest SINR (the channel is unoccupied), as in para. 0356 and page 13 table 7 under “WLAN_Channel_Rank”), 

to determine one or more of the WiFi operating channels in the table, (see fig. 26, 2616; para. 0356, 0358-359; each out of multiple WLAN channel of a table is determined to calculate an delta F and de-sensing, wherein the table (fig. 4, 400) contains interference levels for WLAN channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201),

 and (b) selecting any unoccupied channel from the determined one or more WiFi operating channels as a channel for WiFi communications by the terminal (see fig. 26; 2610, 2616; para. 0356, 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) for WLAN and LTE channels contained in the table, the highest ranked / quality WLAN channel is selected, wherein the highest rank indicates the highest SINR  / quality WLAN any unoccupied channel”)   
.

For claim 19, Jechoux discloses wherein when the interference parameter is interference at each of the WiFi operating channels caused by the operating frequency of the LTE network (see fig. 26; 2616, steps 1)-3) and para. 0356, 0358-0359; each WLAN channel and its associated values in respect to the de-sensing / interferences values associated / caused with each operating LTE channels in differing LTE bands (i.e. fig. 4 for LTE channels in band 40 and fig. 8 for LTE channels in band 7) is determined / considered / represented).


For claim 22, Jechoux discloses A non-transitory computer readable medium storing instructions that, when executed by a processor (see fig. 10; CPU 1002; CPU utilizes memory to execute as in para. 0104, implements the NRT arbitration unit as in para. 0238), cause the processor to be configured to provide the following method for reducing interference between WiFi and LTE networks (see fig. 26, 2600; para. 0346; method for selecting WIFI channel used by terminal in presence of both WLAN and LTE): 
determining an operating status of the LTE network, wherein the operating status of the LTE network comprises an operating frequency of the LTE network determined from several possible operating frequencies of the LTE network (see fig. 22, 2201 and; based on a determination that an LTE RAT is active / an LTE frequency is operating in a frequency band (para. 0269, 0272), LTE status such as frequency band is determined as in fig. 26; 2607, para. 0352) ;


selecting any unoccupied WiFi operating channel for use by the terminal in response to determining the LTE network is not operating (fig. 22; 2201, Yes; see para. 0267, 0269, 0273, whenever the Coexistance  status is modified (including LTE is not operated in critical bands such as in para. 0269) which is considered “LTE network is not operating”), the co-existence algorithm / mechanism is run (i.e. NRT mechanism of fig. 22, 2202), in which the highest ranked  / quality WLAN channel (the channel is unoccupied as in para. 0337) satisfying desensing target in Db (i.e. least interference, meaning it is unoccupied) is selected as in fig. 26, 2616 para 0358-359); 

 selecting any unoccupied WiFi operating channel for use by the terminal (see fig. 26; 2610, 2616; para. 0356, 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) for WLAN and LTE channels contained in the table, the highest ranked / quality WLAN channel is selected, wherein the highest rank indicates the highest SINR / quality WLAN channel (the channel is unoccupied as in para. 0337), as in para. 0356 and page 13 table 7 under “WLAN_Channel_Rank”)   


based on an interference parameter, one or more WiFi operating channels from a table (see fig. 26, 2616; para. 0356, 0358-359; each out of multiple WLAN channel of a table is determined to calculate an delta F and de-sensing, wherein the table (fig. 4, 400) contains interference levels for WLAN channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201), where channels are ranked / determined using these calculated / interference values  as in para. 0356, 0358-0359, corresponding to “based on an interference parameter” )

relating  the interference parameter to different pairs of individual ones of the several possible LTE operating frequencies and individual ones of WiFi operating channels (see table 400 in fig. 4, 400 which contains interference levels (see different ranges from 50dB to less than 10dB, corresponding to “interference parameter”) for multiple possible WLAN channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 in pairs (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201), wherein such values are utilized for ranking as in para. 0356, 0358-0359),

 wherein a value of the interference parameter associated with each pair represents an amount of interference between a selected one of the several possible LTE operating frequencies and a selected one of the WiFi operating channels (see fig. 26; 2616, steps 1)-3) and para. 0356, 0358-0359; each WLAN channel and its associated values in respect to the de-sensing / interferences values associated with each operating LTE channels in differing LTE bands (i.e. fig. 4 for LTE 


b) selecting any unoccupied channel from the determined one or more WiFi operating channels (see fig. 26; 2610, 2616; para. 0356, 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) for WLAN and LTE channels contained in the table, the highest ranked / quality WLAN channel is selected, wherein the highest rank indicates the highest SINR / quality WLAN channel (the channel is unoccupied as in para. 0337), as in para. 0356 and page 13 table 7 under “WLAN_Channel_Rank”)   


For claim 23, Jechoux discloses wherein each of the one or more selected WiFi channels  is associated with a value of the interference parameter at the operating frequency of the LTE network that is less than the  threshold (see fig. 26; 2610, 2616; para. 0358-359; based on the LTE status information and the desensing target “threshold” (as in fig. 4) for WLAN and LTE channels contained in the table, the highest ranked WLAN channel is selected, wherein the highest rank has the highest SINR ( para. 0356 and page 13 table 7 under “WLAN_Channel_Rank”)) and is therefore under the interference target).

For claim 26, Jechoux discloses wherein the operating frequency band of the LTE network is a B40 band (see fig. 2, 201; para. 0080, 0340; Band 40 is utilized for LTE).  

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 26.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 26.

For claim 29, Jechoux, discloses wherein the interference parameter is interference of the WiFi operating channel by the LTE operating frequency in each pair of individual ones of the LTE operating frequencies and individual ones of the WiFi operating channels (see table 400 in fig. 4, 400 which contains interference levels (see different ranges from 50dB to less than 10dB) for WLAN channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 in pairs (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201), wherein such values are utilized for ranking as in para. 0356, 0358-0359) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13, 18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jechoux et al. (US 20130324113 A1) in view of Rrdland et al. (US 20100165861 A1).

For claim 13, Jechoux discloses wherein when the interference parameter of the WiFi operating channel with respect to the LTE operating frequency in each pair of individual ones of the LTE operating frequencies and individual ones of the WiFi operating channels (see table 400 in fig. 4, 400 which contains interference levels (see different ranges from 50dB to less than 10dB) for WLAN channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 in pairs (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201), wherein such values are utilized for ranking as in para. 0356, 0358-0359). 

Jechoux does not disclose wherein interference parameter is throughput.

In analogous art, Rrdland discloses wherein interference parameter is throughput (see para. 0043, 0075; channels are selected which have a throughput above a threshold indicative of less interference);

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jechoux, by using the above recited features, as taught by Rrdland, in order to provide a method of employing channel condition estimates in order to provide a method to make a decision as to whether or not to change one or more channels on which a wireless network communicates which would result in lower 

For claim 18, Jechoux discloses wherein interference parameter at each of the WiFi operating channels with respect to the operating frequency of the LTE network (see table 400 in fig. 4, 400 which contains interference levels (see different ranges from 50dB to less than 10dB) for WLAN channels 2412-2472 (first row of fig. 4 which corresponds to WLAN channels as in fig. 2, 202) matched to LTE frequencies 2310-2385 in pairs (as in fig. 4 first column which correspond to LTE channels as in fig. 2, 201), wherein such values are utilized for ranking as in para. 0356, 0358-0359). 

Jechoux does not disclose wherein interference parameter is throughput.

In analogous art, Rrdland discloses wherein interference parameter is throughput (see para. 0043, 0075; channels are selected which have a throughput above a threshold indicative of less interference);

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jechoux, by using the above recited features, as taught by Rrdland, in order to provide a method of employing channel condition estimates in order to provide a method to make a decision as to whether or not to change one or more channels on which a wireless network communicates which would result in lower 

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 18.

Claim 14, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jechoux et al. (US 20130324113 A1) in view of Lindoff et al. US 20160337177 A1).

For claim 14, Jechoux discloses wherein before determining the operating status of the LTE network (before the LTE operating parameters are determined (fig. 26, 2605, 2610) further enabling is done as in fig. 22, 2202; para. 0267 0272); 

Jechoux does not disclose the method further comprises enabling a WiFi hotspot function for the WiFi network.  

In analogous art, Lindoff discloses the method further comprises enabling a WiFi hotspot function for the WiFi network (see para. 0091; RAT hotspot is established and checked if bandwidth / spectrum is available).  

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Jechoux using the above recited 

Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 14.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10374749 B1	Kulkarni; Santosh Babaji	Proactive interference avoidance for access points
US 20160352537 A1	Marquardt; Ronald R. et al.	NETWORK FUNCTION VIRTUALIZATION REQUIREMENTS TO SERVICE A LONG TERM EVOLUTION (LTE) NETWORK
US 20160381618 A1	Sayem; Abu T et al.	RF-ANTENNA ARCHITECTURE IN MOBILE COMMUNICATION DEVICES
US 20170048041 A1	Yi; Yunjung et al.	METHOD AND APPARATUS FOR PERFORMING CELL ON/OFF OPERATION IN WIRELESS COMMUNICATION SYSTEM
US 20170086115 A1	Chung; Bok Knun Randolph et al.	SYSTEMS AND METHODS FOR MOBILITY MANAGEMENT IN A DISTRIBUTED SOFTWARE DEFINED NETWORK PACKET CORE SYSTEM

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Kenan Cehic/Examiner, Art Unit 2413  

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413